Title: To John Adams from Samuel Smith, 1 December 1811
From: Smith, Samuel
To: Adams, John



Sir
Washington 1 Decemr. 1811

I had the honor yesterday to receive your letter of the 25h. Ulto. in which you Say—“That Coll. Pickering in his letters to the people of the U.S has represented to the World, that a corrupt bargain was made between yourself and Brother on the One part and me on the other, that I Should dismiss the then Secy. of State from his office, as consideration of your Votes & influence for me at the next Election of President & Vice President.
You appear to be of Opinion that form notice ought to be taken of this assertion to disabuse the public, justly observing, that no Such communication had ever passed directly or indirectly between you my Brother & myself.
I have taught myself to despise every attack upon any political Character, and I cannot persuade myself that any Man acquainted with your high Character will believe that you would have permitted any person to have made to you a proposition So very dishonourable,—for myself I declare that I never had any conversation with you respecting Coll. Pickering that I never heard you utter one word disrespectful of that Gentleman, that I never did insinuate or express a Wish to you that you would dismiss Coll. Pickinger from office, nor did I ever insinuate or Say, that I would for any consideration whatsoever support you by my Vote or influence at the Election of President & Vice President. I never believed myself in your Confidence. on the Contrary I did at that period think that you were personally hostile to me,—It is well known that I opposed your first Election and your Reelection openly on political Ground.
It is not known to me that you  had any knowledge, of my Brother Robert at the period alluded to—if any communication had ever passed between you & him it must have been known to me I never knew of any and I am certain that none did take place.
I have the honor to be / your Obedt. Servt
S. Smith